DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on April 1, 2019.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
they do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) is/are directed to software per se.  
Claim 1, the processor is interpreted in view of pars. 47 and 52 as software and rejected for lacking patent eligible subject matter.
	Dependent claims 2-12 depend from rejected claim 1 respectively, further lack the patent eligible subject matter and are rejected on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al (USPN. 2020/0019552).

Regarding medium, system and method claims 1, 13 and 20, Deng discloses a system/method comprising:
at least one processor (fig. 1A); and
at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising (fig. 2A):
receiving, at a database execution engine, a query (fig. 2A, items 21 and 201);
generating, by the database execution engine, a query plan for execution of the query, the query plan including a first operator including computer executable instructions that upon execution queries a data structure of a database, determines whether the data structure satisfies a precondition for execution of a second operator of the query plan, and generates a signal indicating that the 
initiating execution of the query plan (fig. 2B, items 25 and 26, query executor)  ; and
generating, by the database execution engine, a new query plan in response to receiving the signal indicating that the precondition is not satisfied (figs. 3A and 3B, optional query plan is generated based on trigger condition, pars. 209-215, trigger condition types, and pars. 198-207, optional query plan is executed when the trigger condition is met). 

Regarding claims 2 and 14 Deng discloses, wherein the signal includes an exception that causes further execution of the query plan to terminate (fig. 3A, items 302 and 305, a target query plan is built (302) and it terminated based on a trigger condition wherein an optional plan is build (305) instead, see pars. 198-208).

Regarding claims 3 and 15 Deng discloses, wherein the precondition includes a value of a flag included in the data structure and/or a predefined condition (figs. 3A and 3B, optional query plan is generated based on trigger condition, pars. 206-215 pars. 198-207).

Regarding claims 4 and 16 Deng discloses, wherein the precondition tests whether content of the data structure has changed since generation of the query plan (figs. 3A and 3B, pars. 210-213, large amount of data changes and or periodic refresh).

Regarding claims 5 and 17 Deng discloses, wherein the second operator includes a database operator that processes content of the data structure (fig. 3A, trigger condition, and par. 213, receive special SQL request). 

Regarding claims 6 and 18 Deng discloses,  wherein generating the new query plan includes re-compiling, by a query optimizer forming part of the database execution engine, at least a portion of the query plan (fig. 2A, pars. 210, 211 and optimal query plan and large amount of table data changes).

Regarding claims 7 and 19 Deng discloses, wherein the data structure includes a table of the database, a column of the table, a fragment, a dictionary, a search tree, and/or a hash map (Tables 7-12, index and column entries structure, par. 105, optimization statistics, pars. 133-136, logical table, tenant ID and index mapping  identified).

Regarding claim 8 Deng discloses, the operations further comprising:
storing the generated query plan in a cache of the database execution engine (par. 120, cached optimal query plan).

Regarding claim 9 Deng discloses, the operations further comprising: receiving a plurality of instances of the query (figs. 3A and 3B, items 301 and 307, search cached optimal query plan implies instances of the query have been compiled and executed); and
accessing, for each of the plurality of instances of the query, the query plan stored in the cache, each respective accessing performed prior to respective executions of the query plan and for each of the plurality of instances (pars. 62 and 158, cache stored and data access node determines the optional query plans based on statistics).

Regarding claim 10 Deng discloses, the operations further comprising:


Regarding claim 11 Deng discloses,, wherein the generating of the query plan and/or the generating of the new query plan is performed by a query optimizer forming part of the database execution engine (figs. 3A and 3B, pars. 153-159, DB node and access nodes optimize/create the query plans).

Regarding claims 12 Deng discloses, wherein the database execution engine includes a query optimizer and a query execution engine coupled to the query optimizer, the query optimizer including:
an execution interface, a cost function, and a plan compiler including a plan generator (figs. 2A, 2B and 3A, par. 58, query plan generator, , par. 65, lowest query cost, pars. 153-159, DB node and access nodes optimize/create the query plans includes compiling); 
the query execution engine including: an execution interface, a plan execution, precompiled operations, code generated operations, and an execution engine application programming interface (figs. 2A, 2B and 3A, par. 58, DDL and DML executor items 25 and 26,  query analyzer item 23 includes precompiling, , par. 65, lowest query cost, pars. 153-159, execution path, also see plan generator and all system components of fig. 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 16, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158